In an action for an accounting, to recover for professional services, and for other relief, the appeal is from an order denying a motion to dismiss for insufficiency the first and second causes of action contained in the complaint, and to strike from the complaint paragraphs “ Twenty-sixth ” and “ Thirty-fourth ” as irrelevant and redundant, and as tending to prejudice, embarrass or delay the fair trial of the action, pursuant to rules 106 and 103 of the Rules of Civil Practice, respectively. Order modified by striking from the ordering paragraph the words “in all respects denied” and by substituting in lieu thereof the words “ granted to the extent of striking out paragraph 1 Thirty-fourth ’ and is in all other respects denied.” As so modified, order affirmed, with $10 costs and disbursements to respondent. In our opinion, the incorporation by reference of the first and second causes of action into the third cause for professional services is improper. Beldock, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.